     Case 2:18-cv-10529-FMO-AGR Document 24 Filed 04/24/20 Page 1 of 1 Page ID #:201




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8                                                   Case No. 2:18-cv-10529-FMO-AGR
 9     MARY BRITTAIN,
                                                     ORDER GRANTING STIPULATION
10                        Plaintiff,                 [23] DISMISSAL OF DEFENDANT
                                                     NAVIENT SOLUTIONS, LLC
11
       v.
12
       NAVIENT SOLUTIONS, LLC,
13

14                        Defendant.

15

16            Upon review of the parties’ Stipulation of Dismissal with Prejudice of Defendant

17     Navient Solutions, LLC, and good cause appearing,

18            IT IS ORDERED that the Stipulation is GRANTED. The above-entitled matter is
       hereby dismissed with prejudice, as to Navient Solutions, LLC, with the parties to bear
19
       their own attorneys’ fees, costs, and expenses.
20
              IT IS SO ORDERED.
21

22
       Dated: April 24, 2020
23

24
                                                         /s/
25                                        HONORABLE FERNANDO M. OLGUIN
                                          UNITED STATE DISTRICT JUDGE
26

27

28

                                                  -1/1-
